Citation Nr: 0318107	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 determination 
of the Department of Veterans Affairs (VA) Manila, 
Philippines, Regional Office (RO).




FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussion in the October 2000 letter and a February 2001 
Statement of the Case from the RO stating that she did not 
have the requisite service for non-service connected 
benefits, and subsequent discussion (and setting forth of the 
pertinent laws and regulations) in a September 2002 
Supplemental Statement of the Case finding more generally 
that the veteran was not shown to have the requisite service 
for any type of VA benefits, adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  She was 
informed by the RO in March 2000 that she should complete an 
application for the benefits she was seeking, which she did 
and which the RO received in September 2000.  The RO informed 
her in October 2000 that her application on its face did not 
list the requisite service for non-service-connected pension 
benefits.  She replied, contending that she did have the 
requisite service.  In September 2000, the RO requested a 
certification from the service department of her service, and 
in September 2002, the RO sought certification once again, 
submitting additional information to the service department 
as to another name under which she might have served.  She 
was then informed in a Supplemental Statement of the Case in 
September 2002 that the service department had again 
certified that she did not have the requisite service 
required for basic entitlement to VA benefits.  Thus, she was 
informed of her responsibilities in development of the claim, 
which she fulfilled, and VA's responsibilities, which the RO 
fulfilled.  She was notified and aware of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained a certification from the service 
department which is determinative and unfavorable to her 
claim.  As discussed below, the VA is bound in this case by 
the finding of the NPRC that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The RO twice attempted to assist the appellant by 
contacting NPRC to determine if she had the requisite 
service, but the response both times from NPRC indicated she 
did not.  

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying her claim.  She has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service or the service of the party whose alleged service is 
the basis of the claim.  Soria, 118 F. 3d at 749.

Analysis

The appellant maintains that she is entitled to VA benefits 
based on her alleged qualifying military service in the 
United States Armed Forces during World War II.  While she 
has submitted evidence in support of her claim, in the form 
of a July 1976 statement from the Commonwealth of the 
Philippines Department of National Defense, Philippines 
Veterans Office, indicating that she was a veteran of the 
World War II/Philippine Revolution, this documentation fails 
to meet the requirements of 38 C.F.R. § 3.203(a).  In this 
regard, the Board notes that none of her submissions 
consisted of a document from a United States service 
department.

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The service department determined 
in February 2001 and August 2002 certifications that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
United States Armed Forces.  The Board must therefore find 
that the appellant did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
upon the appellant basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
benefits must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  




ORDER

The appeal for eligibility for VA benefits is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

